Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicants’ reply filed on 04/19/2021.
Claims 1 – 20 remain pending; wherein claims 1, 4, 5, 7, 9 – 11, 14 – 16, and 18 – 20 have been amended.
Claims 1 – 20 have been examined

Response to Amendments
Claim objections for claims 1 – 10 and 15 – 20 are withdrawn in view of Applicants’ amendments.
Claim rejections 35 USC 112(b) for claims 1 – 3 and 5 – 20 are withdrawn in view of Applicants’ amendments.
Claim rejection 35 USC 112(b) for claim 4 is partially withdrawn because Applicants failed to address the feature “current version” in line 5.

Response to Arguments
Applicant's arguments dated 04/19/2021 regarding claims 1 and 16 have been fully considered but are moot in view of the new grounds of rejection as being necessitated by amendments.

Claim Interpretation
The claimed apparatus (claims 1 – 15) merely recites “a device including at least one memory” and “at least one processor”. More specifically, claim 1 (similarly claim 11) recites “a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions…” and neither “run-time data” nor “processor-executable code” is an element of claimed apparatus (emphasis added.) 
Additional functional steps are merely when “the code” is put in to the claimed apparatus in the future, the claimed apparatus will perform the steps. Further, a basic function of a memory is for (“adapted to”) storing data/software and a basic function of a processor is for (“adapted to”) executing computer software. Thus, based on their broadest reasonable interpretation, any prior art disclosing computer device having memory and processor which can be programmed later with codes as needed to perform the recited steps will be applied for rejection (see 102 rejection below) (emphasis added.)
However, in view of the specification, it is clear that “processor executable code” is executed by a processor to perform the recited steps. For the compact prosecution purpose, claims will be treated as if including “run-time data” and “processor-executable code” are positive elements of the claimed apparatus (e.g., --at least one memory storing/including run-time data for the device and processor-executable code, and at least one processor that is adapted to execute the processor-executable code-- for the following rejection, see 103 rejection.)


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
There are two partition tables the claim, which are primary partition table and back-up partition table.  Feature “current partition table” in lines 3, 4, 6, and 7 is not clearly defined to refer which partition table in the claim (primary or back-up?)  Since the “current partition table” does not refer to a specific element of the claim, it renders claim 4 indefinite.
“current partition table” is considered to read as --current primary partition table--.
Feature “current version” in line 5 is not defined as a current version of what.  Is it current version of an image or current version of a partition?  Since the “current version” does not refer to a specific element of the claim, it renders claim 4 indefinite.
“current version” is considered to read as --current version of the partition--.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (Pub. No. US 2005/0246572 A1; hereinafter Wilson; art of the record.)

Claims 1 – 10 
Wilson discloses an apparatus (See Figure 1, “NAS 100”) comprising a device (See Figure 3, “NAS Chip 300”) including at least one memory (See Figure 3, “On-Chip RAM 308”) and at least one processor (See Figure 3, “CPU 304”). 
Recited steps are merely when, in the future, “the code” is put in to the claimed apparatus having a device including at least one memory and at least one processor, the claimed apparatus will perform the steps. Further, a basic function of a memory is for (“adapted to”) storing data/software, and a basic function of a processor is for (“adapted to”) executing computer software. 

Claims 11 – 15 
Wilson discloses an apparatus (See Figure 1, “NAS 100”) comprising a device (See Figure 3, “NAS Chip 300”) including at least one memory (See Figure 3, “On-Chip RAM 308”) and at least one processor (See Figure 3, “CPU 304”). 
Recited steps are merely when, in the future, “the code” is put in to the claimed apparatus having a device including at least one memory and at least one processor, the claimed apparatus will perform the steps. Further, a basic function of a memory is . 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 9, 10, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koninkl Philips (WO 98/54642; hereinafter Philips; IDS filed on 09/16/2019; art of the record) in view of Wilson.

Claim 1
Philips teaches an apparatus, comprising: 
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions (Philip, p. 1: 11 – 15, … In either event, the remote device must be placed in an appropriate mode to accept the download, after which the transfer of data from the master station to the remote device commences. Typically, the downloaded software is placed in non-volatile memory, such as flash memory, so that it can be locally executed …), including: 
atomically updating a partition of a memory, wherein the partition includes images and partition tables (Philips, Figs. 1(a) & 1(b); p. 3: 24 – p. 4: 10, Initially, at 1(a) , the memory 100 contains the old code , which is partitioned into a primary partition 110 and a secondary partition 120. The primary partition 110 contains the fundamental operations code, including the code required to download a new primary partition…At the end of this stage (b), the memory 100 will contain the old primary partition 110 (backup), and the new primary partition 150 (primary)…); the partition tablesinclude a primary partition table and a back-up partition table (Philips, p. 4: 11 – 32, … For example, this memory would typically contain the location in memory 100 where each partition is to be loaded, the extent of each partition, and the starting address for executing each partition. For ease of understanding, all the parameters required to effect a restart after a system reset will be termed herein as a reset vector.  For example, during normal operation (figure 1 (a)), before commencing a memory download, the reset vector would contain the address (partition table, backup table) within the primary partition of the start of the routines which provide for normal operation.  Upon commencement of a download (figure l(b)), the reset vector would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions (primary table holds new primary partition 150), which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters (primary), or left as is, containing the old starting parameters (back-up)…); the partition tables each include, for each image of the images included in the partition, an entry that includes information associated with the image, including a memory offset of the image (Philips, p. 4: 11 – 32, … For example, this memory would typically contain the location in memory 100 where each partition is to be loaded, the extent of each partition, and the starting address for executing each partition…For example, during normal operation (figure 1 (a)), before commencing a memory download, the reset vector would contain the address (partition table, backup table) within the primary partition of the start of the routines which provide for normal operation.  Upon commencement of a download (figure l(b)), the reset vector would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions (primary table holds new primary partition 150), which are required for the download operation…); and wherein atomically updating the partition of the memory includes: 
writing an updated partition version to the partition (Philips; p. 3: 30 – p. 4: 10; When a download of new system software commences, the appropriate code in the old primary partition 110 is executed to load a new primary partition into memory, as shown in figure 1 (b)…); 
verifying the written updated partition version (Philips; p. 3: 30 – p. 4: 10; …If a problem occurs during the download of the new primary partition, the old primary partition remains intact in memory 100, to provide for fundamental operations, including repeated attempts to download the new primary partition until the memory 100 contains a verified copy of the new primary partition 150.) [Wingdings font/0xE0] verification is performed;
writing the updated partition table to the primary partition table (Philips; p. 5: 23 – 34; …A copy of the code 150 is loaded into the area of memory previously containing the old primary partition 110…);
if it is determined that a power fault occurred while the primary partition table was being written (Philips; p. 4: 12 – 14; ... As is common in the art, the system will contain other nonvolatile memory which is used to control the fundamental aspects of system management, such as where to initiate program execution after a power outage, or system reset…; p. 2: 23 – 25; … yet allowing for the preservation of the code required to initiate and control the reboot process, in the event of a disruption in the download process.  And, p. 2: 33 – p. 3: 9),.
But, Philips does not explicitly teach the partition tables simultaneously include a primary partition table and a back-up partition table; writing an updated partition table to the back-up partition table; making a determination as to whether a power fault occurred while the primary partition table was being written; if it is determined that a power fault occurred while the primary partition table was being written, overwriting the primary partition table with the back-up partition table.
However, Wilson teaches 
the partition tables simultaneously include a primary partition table and a back-up partition table (Wilson; [0028] Various aspects of the invention provide that the disk header utilize two identical partition tables. The use of two identical partition tables provides a measure of redundancy. The first partition table or the second partition tables may comprise 1024 bytes. The disk header is structured such that at any given (active table == primary; inactive table == backup), as indicated by a one byte flag field provided within the disk header…); 
writing an updated partition table to the back-up partition table (Wilson; [0028] …When a change or modification is to be made to a partition table, the new information is written into the inactive partition table (back-up partition table), hereby identified as a first partition table…); 
making a determination as to whether a power fault occurred while the primary partition table was being written (Wilson, [0016] …The information stored within one or more data fields within the headers may be used to map and to access certain data from one or more partitions…The headers may be termed pool information blocks (PIBs) (partition tables), and are located within each partition…In a representative embodiment, the header (or PIB) (primary partition table) is replicated such that a second header (backup partition table) is generated. As such, two PIBs are incorporated into each partition…; Fig. 4, [0024 – 0025] …At step 404, an exemplary power outage occurs while data is being manipulated by the NAS. The power outage may occur while a pool information block (PIB) (primary) is being modified or updated, for example. The power outage may result in corrupt data found in one or more partitions of one or more hard disk drives…At step 408, the NAS detects corrupt data when reading one or more data pools, for example…, data corrupts because power fault occurs, wherein power fault can be a power disruption.  Also, Fig. 5 & [0026]); 
if it is determined that a power fault occurred while the primary partition table was being written (Wilson, Fig. 4, [0024 – 0025] …At step 404, an exemplary power outage occurs while data is being manipulated by the NAS. The power outage (primary) is being modified or updated, for example. The power outage may result in corrupt data found in one or more partitions of one or more hard disk drives…At step 408, the NAS detects corrupt data when reading one or more data pools, for example…), overwriting the primary partition table with the back-up partition table (Wilson; Fig. 4, [0024 – 0025] …At step 412, one or more algorithms are used to restore the corrupt data in the corrupt PIB (e.g., active PIB or first PIB or first header) by using its mirror PIB (e.g., inactive PIB or second PIB or second header)… After the data in the first PIB has been restored…)
Philips and Wilson are in the same analogous art as they are in the same field of endeavor, maintain partition information.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wilson teachings into Philips invention to explicitly include primary partition table and back-up partition table simultaneously, as suggested by Wilson ([0028]) and to also use power detection technology to detect power fault during partition table modification as suggested by Wilson ([0024 – 0025].)

Claim 3
Philips teaches atomically updating another partition of the memory (Philips; p. 5: 23 – 34; … As shown in figure 1(d), at the conclusion of this phase, a new primary and secondary partition has been downloaded into memory without consuming any additional memory for the process.)  

Claim 5
downloading the updated partition version (Philips; p. 2: 22 – 32; The object of this invention is to provide a means of downloading data to a remote device without requiring any additional memory, and yet allowing for the preservation of the code required to initiate and control the reboot process, in the event of a disruption in the download process…)  

Claim 6
Philips teaches the partition of the memory is a physical partition of the memory (Philips; Figs. 1(a); p. 3: 21 – 29; …Initially, at 1(a), the memory 100 contains the old code, which is 25 partitioned into a primary partition 110 and a secondary partition 120…) Motivation for incorporating Philips into Wilson is the same as motivation in claim 1.

Claim 9
Philips teaches 
storing erasure coding blocks for the partition (Philips; Figs. 1(a) – 1(d); p. 3: 30 – p. 4: 10; …The new primary partition 150 is loaded into memory…); 
before writing the updated partition version to the partition, adding an indication of an installation in progress to the primary partition table and the back-up partition table (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download , and further indicating a range of the installation (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…--…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…); 
 and the partition tables indicate an installation in progress (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…--…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…)
using the erasure coding blocks to regenerate the range of the installation (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…--…That is, to assure a fail safe download, the reset vector must either be updated with all the new indicated by the indication of the installation in progress (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…)  
Wilson teaches if it is determined that the primary partition table does not match the back-up partition table (Wilson, Fig. 4, [0024 – 0025] … As a consequence, only one of the two PIBs (e.g., the active or first PIB) may be affected from the fault occurrence or exemplary power outage. At step 408, the NAS detects corrupt data when reading one or more data pools, for example. The NAS may detect corrupt data when a data pool is read after one or more partitions are concatenated. At step 412, one or more algorithms are used to restore the corrupt data in the corrupt PIB (e.g., active PIB or first PIB or first header) by using its mirror PIB (e.g., inactive PIB or second PIB or second header)…; and, Fig. 5 & [0026].) Motivation for incorporating Wilson into Philips is the same as motivation in claim 1.

Claim 10
Philips teaches after verifying the written updated partition version, updating the erasure coding blocks for the partition (Philips; p. 3: 30 – p. 4: 10; …If a problem occurs during the download of the new primary partition, the old primary verification process is performed. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Philips and Wilson, as applied to claim 1 above, and further in view of Ng et al. (patent No. US 6,963,951 B2; hereinafter Ng, IDS filed on 09/16/2019; art of the record.)

Claim 2
Philips and Wilson do not explicitly teach performing a boot health check; if it is determined that the primary partition table is corrupt and the back-up partition table is not corrupt overwrite the primary partition table with the back-up partition table; and if it is determined that the back-up partition table is corrupt and the primary partition table is not corrupt overwrite the back-up partition table with the primary partition table; if it is determined that the primary partition table is not corrupt and the back-up partition table is not corrupt and the primary partition table is different than the back- up partition table overwrite the primary partition table with the back-up partition table.
However, Ng teaches 
performing a boot health check (Ng, Fig. 2, col. 6: 10 – col. 7: 20; ... The system is powered up in step 430 and the validity of the partition information which is located in the first sector of each partition on the disc drive is determined prior to the operating system software being installed into the RAM as shown in step 432…); 
if it is determined that the primary partition table is corrupt and the back-up partition table is not corrupt overwrite the primary partition table with the back-up partition table (Ng, Fig. 2; steps 432 and 434 – 438; col. 6: 10 – col. 7: 20, … Partition information (primary/back-up ) which is not valid includes nonsensical information (for example, refers to sectors or partitions which do not exist) and corrupt partition information…Upon retrieval of the duplicate partition information, the user is presented with a list of the duplicate partition information and is prompted to select which partition information is to be recovered, as in step 434. The user selects the partition information to be recovered (step 436) and the duplicate partition information then replaces the invalid partition information which was located in the MBR and/or EMBR (step 438).  Recovery can be completed by overwriting the existing MBR and EMBR with the partition information taken from the reserved area 442 (back-up /primary) …In alternative preferred embodiments, upon the BIOS detecting invalid partition information in the MBR or EMBR 432, the BIOS itself executes instructions which result in the retrieval of the duplicate partition information…; and, col. 8: 3 – 41); and 
if it is determined that the back-up partition table is corrupt and the primary partition table is not corrupt overwrite the back-up partition table with the primary partition table (Ng, Fig. 2; steps 432 and 434 – 438; col. 6: 10 – col. 7: 20, … Partition information (primary/back-up ) which is not valid includes nonsensical information (for example, refers to sectors or partitions which do not exist) and corrupt partition information…Upon retrieval of the duplicate partition information, the user is presented with a list of the duplicate partition information and is prompted to select which partition information is to be recovered, as in step 434. The user selects the partition information  438).  Recovery can be completed by overwriting the existing MBR and EMBR with the partition information taken from the reserved area 442 (back-up /primary) …In alternative preferred embodiments, upon the BIOS detecting invalid partition information in the MBR or EMBR 432, the BIOS itself executes instructions which result in the retrieval of the duplicate partition information…; and, col. 8: 3 – 41); 
if it is determined that the primary partition table is not corrupt and the back-up partition table is not corrupt and the primary partition table is different than the back-up partition table overwrite the primary partition table with the back-up partition table (Ng, Fig. 2; steps 432, 446, and 434 – 438; col. 6: 10 – col. 7: 20, …If the partition information contained in the MBR and EMBR is found to be valid, it is then compared with duplicate partition information which has been stored in a reserved area, as in step 446…If the partition information which is located in the first sector of a partition is valid but does not match the duplicate partition information which is located in the corresponding reserved sub-area, this suggests that the partition information in the MBR or EMBR has changed since the last time the host system was booted…Upon retrieval of the duplicate partition information, the user is presented with a list of the duplicate partition information and is prompted to select which partition information is to be recovered, as in step 434. The user selects the partition information to be recovered (step 436) and the duplicate partition information then replaces the invalid partition information which was located in the MBR and/or EMBR (step 38)…; and, col. 8: 3 – 41.)


Claim 4
Ng teaches writing the updated partition table to the back-up partition table includes: 
copying a current primary partition table to the memory (Ng, col. 7: 21 – 32, Another preferred embodiment is described with the aid of the flow chart in FIG. 3. On detecting non-matching original and duplicate partition information 446, a copy of the new partition information is stored in the reserved area (as in step 550)…); 
writing the further modified copy to the back-up partition table (Ng, col. 7: 21 – 32, Another preferred embodiment is described with the aid of the flow chart in FIG. 3. On detecting non-matching original and duplicate partition information 446, a copy of the new partition information is stored in the reserved area (as in step 550)…)
modifying the copy of the current primary partition table by deleting an entry corresponding to a current version of the partition from the partition table (Ng, Fig. 2; steps 434 – 438; col. 6: 10 – col. 7: 20, …Upon retrieval of the duplicate partition information, the user is presented with a list of the duplicate partition back-up partition is copied to primary partition [Wingdings font/0xE0] entry corresponding to a current version is deleted; 
further modifying the modified copy of the current primary partition table by adding the updated partition version as a new entry to the modified copy of the current primary partition table (Ng, Fig. 2; steps 434 – 438; col. 6: 10 – col. 7: 20, …Upon retrieval of the duplicate partition information, the user is presented with a list of the duplicate partition information and is prompted to select which partition information is to be recovered, as in step 434. The user selects the partition information to be recovered (step 436) and the duplicate partition information then replaces the invalid partition information which was located in the MBR and/or EMBR (step 38)…; and, col. 8: 3 – 41.) Motivation for incorporating Ng into Philips/Wilson is the same as motivation in claim 2.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Philips and Wilson, as applied to claim 1 above, and further in view of Chang et al. (Pub. No. US 2008/0010431 A1; hereinafter Chang; art of the record.)

Claim 7
Philips teaches writing the copied images back to the partition along with the updated partition version (Philips; p. 5: 26 – 28; …A copy of the code 150 is 
Wilson teaches copying each image in the partition that is not to be updated to a back-up partition (Wilson, [0028] …When a change or modification is to be made to a partition table, the new information is written into the inactive partition table, hereby identified as a first partition table, and the one byte flag is toggled so as to make the inactive partition table (first partition table) active…The first partition table is now capable of being accessed or used by one or more applications while the second partition table (backup) may now copy the updated data from the first partition table…, image is now in back-up partition.)  Motivation for incorporating Wilsons into Philips is the same as motivation in claim 1.
But, Philips and Wilson do not explicitly teach writing an empty table to the back-up partition table; writing an empty table to the primary partition table.
However, Chang teaches 
writing an empty table to the back-up partition table (Chang, Fig. 3A, [0028] The control unit 40 further comprises an area map table 41, a plurality of page map tables 42 (empty back-up partition table, empty primary partition table), and a microprocessor 43. The area map table 41 is adapted to map the logical block address and the physical block address of the memory blocks 31, and each of the memory blocks 31 has respectively a page map table 42 for relating between the logical block address and the physical block address of the memory blocks 301…); 
writing an empty table to the primary partition table (Chang, Fig. 3A, [0028] The control unit 40 further comprises an area map table 41, a plurality of page map tables 42 (empty back-up partition table, empty primary partition table), and a microprocessor 43. The area map table 41 is adapted to map the logical block address and the physical block address of the memory blocks 31, and each of the memory blocks 31 has respectively a page map table 42 for relating between the logical block address and the physical block address of the memory blocks 301…)
Philips, Wilson, and Chang are in the same analogous art as they are in the same field of endeavor, storing and reading data in memory.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chang teachings into Philips/Wilson invention to distinguish data transmitted to an external system into particular data contents and common data contents to be processed by using different accessing methods to, hence, a particular data management area is used to avoid moving frequently data due to updating of the external system often so as to promote read/write efficiency of the flash memory as suggested by Chang ([0010].)

Claim 8
Philips teaches using a memory allocator to determine an offset of each image in the partition (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, ; and creating a virtual layout of the partition (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…) 

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Philips in view of Wilson and Ng.

Claim 16
Philips teaches a method, comprising: 
writing an updated partition version to a partition of a memory (Philips; p. 3: 30 – p. 4: 10; When a download of new system software commences, the appropriate code in the old primary partition 110 is executed to load a new primary partition into memory, as shown in figure 1 (b)…), wherein the partition includes image binaries and further includes partition tables (Philips, p. 4: 11 – 32, …For example, during normal operation (figure 1 (a)), before commencing a memory download, the reset vector would contain the address (partition table, backup table) within the primary partition of the start of the routines which provide for normal operation.  Upon  within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions (primary table holds new primary partition 150), which are required for the download operation …)including a primary partition table and a back-up partition table (Philips, p. 4: 11 – 32, … For example, this memory would typically contain the location in memory 100 where each partition is to be loaded, the extent of each partition, and the starting address for executing each partition. For ease of understanding, all the parameters required to effect a restart after a system reset will be termed herein as a reset vector.  For example, during normal operation (figure 1 (a)), before commencing a memory download, the reset vector would contain the address (partition table, backup table) within the primary partition of the start of the routines which provide for normal operation.  Upon commencement of a download (figure l(b)), the reset vector would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions (primary table holds new primary partition 150), which are required for the download operation…--…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters (primary), or left as is, containing the old starting parameters (back-up)…); the partition tables each include, for each image binary of the image binaries included in the partition, an entry that includes information associated with the image binary, including a memory offset of the image binary (Philips, p. 4: 11 – 32, …For example, during normal operation (figure 1 (a)), before commencing a memory download, the reset vector would contain the address (partition table, backup table) within the primary partition of the start of the routines which provide for normal operation.  Upon commencement of a download (figure l(b)), the reset vector would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions (primary table holds new primary partition 150), which are required for the download operation …); 
checking a validity of the written updated partition version (Philips; p. 3: 30 – p. 4: 10; When a download of new system software commences, the appropriate code in the old primary partition 110 is executed to load a new primary partition into memory, as shown in figure 1 (b)…If a problem occurs during the download of the new primary partition, the old primary partition remains intact in memory 100, to provide for fundamental operations, including repeated attempts to download the new primary partition until the memory 100 contains a verified copy of the new primary partition 150.), new primary partition contains new/updated code, and verification of the new code is performed (Emphasis added); 
writing, the primary partition table, the updated partition table (Philips; p. 5: 23 – 34; …A copy of the code 150 is loaded into the area of memory previously containing the old primary partition 110…);
if it is determined that a power fault occurred while the primary partition table was being written (Philips; p. 4: 12 – 14; ... As is common in the art, the system will contain other nonvolatile memory which is used to control the fundamental aspects of system management, such as where to initiate program execution after a power outage, or system reset…; p. 2: 23 – 25; … yet allowing for the preservation of the code ,.
But, Philips does not explicitly teach the partition tables simultaneously including a primary partition table and a back-up partition table; writing, in the back-up partition table, an updated partition table; making a determination as to whether a power fault occurred while the primary partition table was being written; if it is determined that a power fault occurred while the primary partition table was being written, overwriting the primary partition table with the back-up partition table.
However, Wilson teaches 
the partition tables simultaneously including a primary partition table and a back-up partition table (Wilson; [0028] Various aspects of the invention provide that the disk header utilize two identical partition tables. The use of two identical partition tables provides a measure of redundancy. The first partition table or the second partition tables may comprise 1024 bytes. The disk header is structured such that at any given time, only one of the two partition tables is active (active table == primary; inactive table == backup), as indicated by a one byte flag field provided within the disk header…); 
writing, in the back-up partition table, an updated partition table (Wilson; [0028] …When a change or modification is to be made to a partition table, the new information is written into the inactive partition table (back-up partition table), hereby identified as a first partition table…); 
making a determination as to whether a power fault occurred while the primary partition table was being written (Wilson, [0016] …The information stored (partition tables), and are located within each partition…In a representative embodiment, the header (or PIB) (primary partition table) is replicated such that a second header (backup partition table) is generated. As such, two PIBs are incorporated into each partition…; Fig. 4, [0024 – 0025] …At step 404, an exemplary power outage occurs while data is being manipulated by the NAS. The power outage may occur while a pool information block (PIB) (primary) is being modified or updated, for example. The power outage may result in corrupt data found in one or more partitions of one or more hard disk drives…At step 408, the NAS detects corrupt data when reading one or more data pools, for example…, data corrupts because power fault occurs, wherein power fault can be a power disruption.  Also, Fig. 5 & [0026]); 
if it is determined that a power fault occurred while the primary partition table was being written (Wilson, Fig. 4, [0024 – 0025] …At step 404, an exemplary power outage occurs while data is being manipulated by the NAS. The power outage may occur while a pool information block (PIB) (primary) is being modified or updated, for example. The power outage may result in corrupt data found in one or more partitions of one or more hard disk drives…At step 408, the NAS detects corrupt data when reading one or more data pools, for example…), overwriting the primary partition table with the back-up partition table (Wilson; Fig. 4, [0024 – 0025] …At step 412, one or more algorithms are used to restore the corrupt data in the corrupt PIB (e.g., active PIB or first PIB or first header) by using its mirror PIB (e.g., inactive PIB or second PIB or second header)… After the data in the first PIB has been restored…)

But, Philips and Wilson do not explicitly teach running a boot health check.
However, Ng teaches
running a boot health check (Ng, Fig. 2, col. 6: 10 – col. 7: 20; ... The system is powered up in step 430 and the validity of the partition information which is located in the first sector of each partition on the disc drive is determined prior to the operating system software being installed into the RAM as shown in step 432…).
Philips, Wilson, and Ng are in the same analogous art as they are in the same field of endeavor, maintain partition information. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ng teachings into Philips/Wilson invention to include a system for maintaining information relating to partitions, wherein the system seeks valid partition information upon detection of invalid/different partition information to recover the invalid/different partition as suggested by Ng (col. 4:11- 25.)

Claim 18
Philips teaches 
storing erasure coding blocks for the partition (Philips; Figs. 1(a) – 1(d); p. 3: 30 – p. 4: 10; …The new primary partition 150 is loaded into memory…); 
before writing the updated partition version to the partition, adding an installation in progress to the primary partition table and the back-up partition table (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…), and further indicating a range of the installation (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…); 
if the partition tables indicate an installation in progress (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe 
using the erasure coding blocks to regenerate the range of the installation (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…--…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…) indicated by the indication of the installation in progress (Philips; p. 4: 20 – p. 5: 15; …Upon commencement of a download (figure 1(b)), the reset vector (indication) would contain the address within the primary partition of the start of the routines and any other parameters, such as the location and extent of the memory partitions, which are required for the download operation…That is, to assure a fail safe download, the reset vector must either be updated with all the new starting parameters, or left as is, containing the old starting parameters…)  

Claim 19
Philips teaches after checking the validity of the written updated partition version, updating the erasure coding blocks for the partition (Philips; p. 3: 30 – p. 4: 10; …If a problem occurs during the download of the new primary partition, the old primary partition remains intact in memory 100, to provide for fundamental operations, including repeated attempts to download the new primary partition until the memory 100 verification process is performed. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Philips, Wilson, and Ng, as applied to claim 16 above, and further in view of Chang.

Claim 17
Philips teaches writing the copied image binaries back to the partition (Philips; p. 5: 26 – 28; …A copy of the code 150 is loaded into the area of memory previously containing the old primary partition 110. For clarity, the downloaded code 150 is shown as 150a in figure l(c), and the copy of downloaded code 150 is shown as 150b…).
Wilson teaches copying each image binary in the partition that is not to be updated to a back-up partition (Wilson, [0028] …When a change or modification is to be made to a partition table, the new information is written into the inactive partition table, hereby identified as a first partition table, and the one byte flag is toggled so as to make the inactive partition table (first partition table) active…The first partition table is now capable of being accessed or used by one or more applications while the second partition table (backup) may now copy the updated data from the first partition table…, image is now in back-up partition.)  Motivation for incorporating Wilson into Philips is the same as motivation in claim 16
But, Philips, Wilson, and Ng do not explicitly teach writing an empty table to the back-up partition table; writing an empty table to the primary partition table.

writing an empty table to the back-up partition table (Chang, Fig. 3A, [0028] The control unit 40 further comprises an area map table 41, a plurality of page map tables 42 (empty back-up partition table, empty primary partition table), and a microprocessor 43. The area map table 41 is adapted to map the logical block address and the physical block address of the memory blocks 31, and each of the memory blocks 31 has respectively a page map table 42 for relating between the logical block address and the physical block address of the memory blocks 301…); 
writing an empty table to the primary partition table (Chang, Fig. 3A, [0028] The control unit 40 further comprises an area map table 41, a plurality of page map tables 42 (empty back-up partition table, empty primary partition table), and a microprocessor 43. The area map table 41 is adapted to map the logical block address and the physical block address of the memory blocks 31, and each of the memory blocks 31 has respectively a page map table 42 for relating between the logical block address and the physical block address of the memory blocks 301…)
Philips, Wilson, Ng, and Chang are in the same analogous art as they are in the same field of endeavor, storing and reading data in memory.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chang teachings into Philips/Wilson/Ng invention to distinguish data transmitted to an external system into particular data contents and common data contents to be processed by using different accessing methods to, hence, a particular data management area is used to avoid moving frequently data due to 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Philips, Wilson, and Ng, as applied to claim 18 above, and further in view of JU et al. (Pub. No. US 2018/0349129 A1; hereinafter Ju; art of the record) and CALDER et al. (Pub. No. US 2010/0106695 A1; hereinafter Calder; art of the record.)

Claim 20
Philips teaches after adding the indication of the installation in progress, and before writing the updated partition version: 
writing the back-up partition table (Philips, p. 4: 3 – 7; Consistent with this process, a memory location within the old primary partition is updated to indicate that, upon commencement of this download, the old secondary partition is no longer valid, and is considered no longer present in memory 100. At the end of this stage (b), the memory 100 will contain the old primary partition 110, and the new primary partition 150); 
writing the primary partition table (Philips; p. 5: 23 – 34; …A copy of the code 150 is loaded into the area of memory previously containing the old primary partition 110…) 
But, Wilson, Philips, and Ng do not explicitly teach generating erasure code for the back-up partition table; generating erasure code for the primary partition table.
However, Ju teaches 
generating erasure code for the back-up partition table (Ju, [0008] An object of the present invention is to provide an apparatus and method for supporting firmware update that provide firmware update using a page-based delta image (erasure coding blocks), which is created based on a page size of flash memory in a target device, the firmware of which is to be updated.  Fig. 2, [0085]… the firmware update target device 200 decrypts the encrypted delta image and update information, verifies the integrity of the delta image and update information using the integrity verification value at step S217, and stores the delta image and the update information at step S219.); 
generating erasure code for the primary partition table (Ju, [0008] An object of the present invention is to provide an apparatus and method for supporting firmware update that provide firmware update using a page-based delta image (erasure coding blocks), which is created based on a page size of flash memory in a target device, the firmware of which is to be updated.  Fig. 2, [0085]… the firmware update target device 200 decrypts the encrypted delta image and update information, verifies the integrity of the delta image and update information using the integrity verification value at step S217, and stores the delta image and the update information at step S219.)
Wilson, Philips, Ng, and Ju are in the same analogous art as they are in the same field of endeavor, storing and reading data in memory.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ju teachings into Philips/Wilson/Ng invention to include technology to create page-based update image based on page size of flash memory of a target device, whereby an efficiency of a process of creating a delta image for update 
But, Philips, Wilson, Ng, and Ju do not explicitly teach generating a hash for the back-up partition table; generating a hash for the primary partition table.
However, Calder teaches
generating a hash for the back-up partition table (Calder, Fig. 8, [0062] A secondary hash index, such as the secondary hash index 804, is a secondary hash index of the primary structured index. As a result, in an exemplary embodiment, the secondary hash index provides a compressed secondary hash index for the rows stored in a partition… However, the secondary hash index traditionally provides an in-memory lookup for a single row or Blob by returning, as a result, a pointer to the full row or Blob stored in persistent storage. The in-memory look-up is available when the secondary hash index is in memory…; also see Fig. 9 & [0086 – 0099].);
generating a hash for the primary partition table (Calder, Fig. 8, [0062] A secondary hash index, such as the secondary hash index 804, is a secondary hash index of the primary structured index. As a result, in an exemplary embodiment, the secondary hash index provides a compressed secondary hash index for the rows stored in a partition… However, the secondary hash index traditionally provides an in-memory lookup for a single row or Blob by returning, as a result, a pointer to the full row or Blob stored in persistent storage. The in-memory look-up is available when the secondary hash index is in memory…; also see Fig. 9 & [0086 – 0099].)
Philips, Wilson, Ng, Ju, and Calder are in the same analogous art as they are in the same field of endeavor, storing and reading data in memory.  Therefore, it would 

Allowable Subject Matter
Claims 11 – 15 will be allowable if they are amended to include “processor-executable code” as a positive element of the claimed apparatus as suggested in the claim interpretation above.
The following is an allowable subject matter: 
“storing erasure coding blocks for a partition of a memory, wherein the partition includes partition tables including a primary partition table and a back-up partition table; the partition tables include entries for images included in the partition, and information associated with the images included in the partition; and atomically updating the partition of the memory, including: adding an indication of an installation in progress to the primary partition table and the back-up partition table, and further indicating a range of the installation; writing the back-up partition table; generating erasure code for the back-up partition table; generating a hash for the back-up partition table; writing the primary partition table; generating erasure code for the primary partition table; generating a hash for the primary partition table; writing an updated partition version to the partition; verifying the written updated partition version; writing updated erasure code for the updated partition version; writing updated data hashes for the updated partition version; writing an updated partition table to the back-up partition table; updating the erasure code for the back-up partition table; generating a new hash for the back-up partition table; writing the updated partition table to the primary partition table; updating the erasure code for the primary partition table; and generating a new hash for the primary partition table”, and in combination with the other elements recited, presents subject matter that is novel. 
These limitations are not present in the prior art of record and would not have been obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192